Citation Nr: 1107401	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-26 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to June 1, 2009 for degenerative joint disease, right 
acromioclavicular (AC) joint.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active duty from June 1991 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Buffalo, New York Regional 
Office (RO) of the Department of Veterans Affairs (VA).

During the course of this appeal, in pertinent part, service 
connection has been established for the right shoulder disorder 
herein at issue.  Various ratings have had the effect of 
initially assigning a 10 percent rating, subsequently 
effectuating an earlier effective date to May 1995, and finally 
assigning the current 30 percent rating effective June 1, 2009.  
The Veteran has indicated agreement with the 30 percent ratings 
but asserts that it should be assigned from the 1995 date, not 
from June 1, 2009.  He has been provided information concerning 
the assignment of disability ratings and effective dates, and has 
had opportunity to address these matters.  The issue has been 
recharacterized on the title page to more accurately reflect the 
issue to be addressed.

Correspondence received at the Board during the course of 
the appeal indicates that appellant has had right shoulder 
surgery in July 2010.  He seeks a temporary total rating 
for that surgery and recovery therefrom.  That issue is 
referred to the RO for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 22, 2006, VA examination showed for the first 
time that the Veteran met the criteria for a 30 percent 
evaluation for degenerative joint disease, right AC joint.  Prior 
medical records did not show sufficient limitation of motion or 
other manifestations of shoulder pathology to warrant a 30 
percent rating under any applicable criteria.

2.  In June 2009, the Veteran was awarded an effective date of 
June 1, 2009, for the grant of an increased rating to 30 percent 
for degenerative joint disease, right AC joint, based primary on 
the significant limitation of motion objectively confirmed at 
that time.

3.  While an intervening examination showed better motion, the 
claims file was unavailable at the time of that examination, and 
subsequent findings confirm limitation.  As of September 22, 
2006, he more nearly approximates the findings of a higher 
rating.  There was no similar limitation of motion shown prior to 
that date.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the 
criteria for an initial evaluation of 30 percent for the 
Veteran's degenerative joint disease, right AC joint were met as 
of September 22, 2006, but not earlier.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.114(a), 3.400, Part 4 Diagnostic Codes 5201-5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, it is concluded that all pertinent notice and 
development has been accomplished as to the issue decided herein.  
There was a notice letter sent in June of 2008, along with other 
letters informing him of ratings and development undertaken.  He 
has indicated an awareness of the needed criteria by withdrawing 
issues that were resolved to his satisfaction, and has offered 
continued argument on the effective date question.  It appears 
that all pertinent records are on file, and he has indicated on 
several occasions that he has not additional evidence to submit.  
As such, the matter may proceed without prejudice to the 
appellant.

Law and Regulations

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically with regard to claims for increased disability 
compensation, the effective date will be the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred, if a claim is received by VA within one 
year after that date; otherwise the effective date will be the 
date of receipt of claim or date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  (38 U.S.C.A. § 1155; 38 C.F.R. Part 4).  
Separate diagnostic codes identify the various disabilities.

The Veteran's right shoulder was evaluated under Diagnostic Code 
5201, the criteria for limitation of motion of the arm and under 
Diagnostic Code 5203 for impairment of the clavicle or scapula.  

Limitation of motion of the arm to shoulder level is evaluated as 
20 percent disabling for either arm.  Limitation of motion to 
midway between the side and shoulder level is evaluated as 30 
percent disabling for the major arm, and 20 percent disabling for 
the minor arm.  Limitation of motion to 25 degrees from the side 
is considered 40 percent disabling for the major arm and 30 
percent disabling for the minor arm.  38 C.F.R. § 4.71a, Code 
5201.

Normal range of motion for a shoulder is zero to 180 degrees of 
both forward flexion and abduction, and 90 degrees of both 
internal and external rotation.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5203, malunion of the clavicle or scapula 
is assigned a 10 percent rating.  Nonunion of the clavicle or 
scapula without loose movement is assigned a 10 percent rating; 
with loose movement warrants a 20 percent rating. Dislocation of 
the clavicle or scapula warrants a 20 percent rating.  A note to 
Diagnostic Code 5203 provides this disability can also be rated 
based on impairment of functioning of the contiguous joint.

Ankylosis is rated under Code 5200, but is not applicable here as 
ankylosis is not shown.  Also for consideration, but not for 
application is Code 5202 for impairment of the humerus and 
recurrent dislocation.  This is not shown in this case so this 
code provides no basis for an increased rating.

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 
4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in parts 
of the system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part, or 
all, of the necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Factual Background and Analysis

In a February 1997 rating decision, the RO denied service 
connection for a right shoulder disability.  The Veteran did not 
appeal this decision.

On March 1, 2006, the Veteran submitted a claim to reopen his 
claim for service connection for a right shoulder disability.

In an October 2007 rating decision, service connection was 
awarded for degenerative joint disease, right AC joint and 
assigned an initial 10 percent evaluation, effective March 1, 
2006.

In a March 2008 letter, the Veteran indicated disagreement with 
the starting date of compensation as well as the 10 percent 
rating assigned.

A February 2009 rating decision granted an earlier effective date 
of May 6, 1995 for the initial 10 percent evaluation for 
degenerative joint disease, right AC joint.  This effective date 
was based on the receipt of the Veteran's original claim for 
benefits.  It was noted that service treatment department records 
had been received after the original February 1997 rating 
decision became final.

A June 2009 rating decision increased the rating for degenerative 
joint disease, right AC joint to a 30 percent rating, effective 
June 1, 2009.  This was taken as a date of an informal claim, 
after which the entitlement was shown by VA examination in June 
2009.

After a review of the evidence, as described in more detail 
below, with resolution of reasonable doubt in the Veteran's 
favor, an initial 30 percent rating is warranted from September 
22, 2006, but no earlier.  It was first shown as of that date 
that arm motion was limited to the shoulder level.

A July 1991 treatment note indicated that the Veteran had right 
shoulder pain which radiated down to his right side.  His right 
shoulder was tender at abduction over 90 degrees.  There was no 
atrophy or discoloration.

A December 2003 VA treatment note reported that the Veteran was 
doing very well with his treatment plan for his bilateral 
shoulders.

On VA examination in September 22, 2006, the Veteran reported 
that he had horrible pain in the whole shoulder going up into the 
neck and up and down the arm.  He claimed the arm was weak.  It 
was not swollen or locked.  He had limited motion as well as 
fatigue and lack of endurance.  Repetitive motion made the right 
shoulder worse.  On examination, his right shoulder was 
considerably lower than his left.  His shoulder was painful on 
palpitation.  External rotation was 55 degrees.  Internal 
rotation was 58 degrees.  Forward elevation was 85 degrees.  
Abduction was 90 degrees.

On VA examination in July 2007, the Veteran presented with 
complaints of right shoulder pain and stiffness.  He had flare-
ups 2 to 3 times a month lasting an average of 2 days during 
which he had more pain and limitations.  He had no braces or 
splints.  He was right handed.  He had significant limitations 
with any over the head activities with his right shoulder.  He 
worked as a carpenter but recalled numerous times where he had to 
leave a job because of his over the shoulder limitations.  On 
examination, the right shoulder was carried in a lower posture 
than his left shoulder.  There was some suggestion of 
supraspinatus atrophy.  Palpitation over the right shoulder 
elicited no abnormality or temperature.  There was minimal 
crepitus and no swelling.  There was joint line pain.  Forward 
flexion was 170 degrees with pain from 130 to 170 degrees.  
Abduction was 160 degrees with pain from 130 to 160.  External 
rotation was 80 degrees with pain from 70 degrees.  Internal 
rotation was 70 degrees with pain from 60 degrees.  Following 
repetitive motion, forward flexion was 135 degrees with pain from 
90 degrees, abduction was 160 degrees with pain from 130 degrees, 
external rotation was 80 degrees with pain from 70 degrees and 
internal rotation was 70 degrees with pain from 60 degrees.  The 
diagnosis was right shoulder rotator cuff tear and degenerative 
joint disease with surgery in 1992.

In an April 2008 letter, a private physician noted that the 
Veteran had fairly marked limitation on abduction and rotation of 
both shoulders.  There was significant crepitance and slight 
dislocation on rotation of the shoulders.  There was no 
neurovascular compromise.  Strength was diminished.

A June 2008 MRI report revealed a complete tear in the rotator 
cuff.

On VA examination on June 1, 2009, the Veteran's right shoulder 
had deformity, giving way, instability, weakness, pain, 
incoordination and decreased speed of joint motion.  He had 
locking episodes 1 to 3 times a month and episodes of dislocation 
or sublaxation several times a year but less than monthly.  He 
had flare-ups of joint disease that were severe.  This occurred 
weekly for 3 to 7 days.  He had intermittent use of a 
sling/immobilizer.  There was crepitus, tenderness, pain at rest, 
weakness, abnormal motion and guarding of movement.  There was 
pain throughout the shoulder.  On examination, flexion was 0 to 
93 degrees.  Abduction was 0 to 74 degrees.  Internal rotation 
was 0 to 24 degrees and external rotation was 0 to 11 degrees.  
There was objective evidence of pain following repetitive motion.  
After repetitive motion, flexion was 0 to 82 degrees, abduction 
was 0 to 74 degrees, internal rotation was 0 to 24 degrees and 
external rotation was 0 to 11 degrees.  The diagnosis was 
degenerative joint disease, right AC joint with rotator cuff 
tear.

For a 30 percent evaluation for the right (major) shoulder 
disorder, it must be demonstrated that motion be limited to 
shoulder level, which is 90 degrees.  See 38 C.F.R. § 4.71, Plate 
I.  The first time that such limitation is shown in the records 
is as of September 22, 2006, on the VA examination.  While there 
are some better motion findings on a subsequent examination, the 
claims file was not available, and later readings confirm more 
limitation.  Viewing the evidence most favorably to the Veteran, 
the 30 percent rating can be backed up to September 22, 2006.

The Board also notes that while the record establishes that the 
Veteran experienced recurrent shoulder pain, stiffness, and 
weakness associated with this condition, there is no indication 
from the record that the Veteran experienced nonunion of the 
clavicle or scapula, which would warrant a higher rating under 
Diagnostic Code 5203.

Limitation of motion that would meet the criteria for a 30 
percent evaluation is not shown until the September 2006 VA 
examination.  That appears to be the appropriate effective date 
for the grant of an increased rating to 30 percent for 
degenerative joint disease, right AC joint.  


ORDER

Entitlement to an initial rating of 30 percent for degenerative 
joint disease, right AC joint is granted as of September 22, 
2006, but no earlier.  The appeal is granted to the extent 
indicated, subject to the law and regulations governing the award 
of monetary benefits.


REMAND

In a June 2009 rating decision, the issue of entitlement to TDIU 
was denied. 

In July 2009, the Veteran submitted a VA Form 21-8940, in which 
he stated he was unemployable as a result of his service-
connected shoulder disabilities.  He has subsequently indicated a 
continued attempt to appeal that issue, and reported filing a 
notice of disagreement, through the appeal period.

In a November 2009 rating decision, the issue of entitlement to 
TDIU remained denied. 

It is noted that he has indicated that he has undergone some VA 
vocational rehabilitation training, that file is not part of the 
current record.

However, the Veteran has not yet been provided a statement of the 
case for this issue.  In addition, he has not been notified of 
the necessity of submitting a substantive appeal.  Therefore, 
this issue must be remanded to the RO for the issuance of a 
statement of the case.  38 U.S.C.A. § 7105; see Buckley v. West, 
12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 238 
(1999). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case 
for the issues of issue of entitlement to 
TDIU.  The Veteran should also be provided 
with notification that he must submit a 
timely substantive appeal to finalize the 
appeal of this issue.  If not, the appeal 
should be closed at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


